UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8147


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL EUGENE FARMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00131-BO-1)


Submitted:   September 28, 2010          Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Farmer, Appellant Pro Se.    Robert Jack Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael    Eugene   Farmer    appeals    the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                 We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Farmer, No. 5:02-cr-00131-BO-1 (E.D.N.C. filed Nov.

20,   2009,    entered    Nov.    23,   2009).    We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2